IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,598


EX PARTE CHARLES WEST, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-1005-C1 IN THE 19th DISTRICT COURT

FROM McLENNAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated sexual assault and he was sentenced to fifteen years' imprisonment in each count.  The
Tenth Court of Appeals affirmed his conviction. West v. State, No. 10-07-00100-CR (Tex. Crim.
App.-Waco, delivered December 3, 2008).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to properly file a petition for discretionary review after he promised Applicant he would do
so in this cause.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to properly file a
petition for discretionary review after he promised Applicant he would do so in this cause.  The trial
court recommends that relief be granted.  We agree.  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time petition for discretionary review of the judgment of the
Tenth Court of Appeals in Cause No. 10-07-00100-CR that affirmed his conviction in Case No.
2006-1005-C1 from the 19th  Judicial District Court of McLennan County.  Applicant shall file his
petition for discretionary review with the Tenth Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: July 27, 2011
Do not publish